[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS
                                                                         FILED
                                   FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                                    ________________________ ELEVENTH CIRCUIT
                                                                     JULY 11, 2011
                                            No. 10-14297              JOHN LEY
                                        Non-Argument Calendar           CLERK
                                      ________________________

                                D.C. Docket No. 1:10-cv-02446-WSD

SONYA BRAXTON,

llllllllllllllllllllllllllllllllllllllll                             Plaintiff-Appellant,

                                               versus

GEORGIA DEPARTMENT OF COMMUNITY AFFAIRS,
LARUTH HOLLOWAY,
Individually and in her Official Appointment of Regional
Housing Administrator, Georgia Department of
Community Affairs,
KAREN LOVELESS,
Individually and in her Official Appointment of Assistant
Regional Housing Administrator, Georgia Department
of Community Affairs,
JEFFERY ABNEY,
Individually and in his Official Appointment of Family
Housing Counselor, Georgia Department of
Community Affairs,
GEOFFREY PARKER,
Individually and in his Official Appointment of Compliance
Officer, Georgia Department of Community Affairs, et al.,

llllllllllllllllllllllllllllllllllllllll                         Defendants-Appellees.
                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                   (July 11, 2011)

Before WILSON, PRYOR and BLACK, Circuit Judges.

PER CURIAM:

      Sonya Braxton appeals pro se the dismissal of her complaint as frivolous.

28 U.S.C. § 1915(e)(2)(B)(i). Braxton complained that the Georgia Department of

Community Affairs and its employees, LaRuth Holloway, Karen Loveless, Jeffrey

Abney, and Geoffrey Parker, violated the Fair Housing Act, 42 U.S.C. § 3604(d),

the Georgia Fair Housing Act, Ga. Code Ann. § 8-3-202(a), and Braxton’s rights

to due process and equal protection by discriminating against her based on her

race. We affirm.

      We review the dismissal of a complaint as frivolous for abuse of discretion.

Miller v. Donald, 541 F.3d 1091, 1100 (11th Cir. 2008). We construe pro se

pleadings liberally, but we will affirm the dismissal of a complaint as frivolous if

it “‘lacks an arguable basis either in law or in fact.’” Id. (quoting Neitzke v.

Williams, 490 U.S. 319, 327, 109 S. Ct. 1827, 1831–32 (1989)).

      The district court did not abuse its discretion when it dismissed Braxton’s

                                           2
frivolous and internally inconsistent complaint. Braxton failed to “state a claim to

relief that is plausible on its face,” that is, from which the district court could

“draw the reasonable inference that the defendant[s] [were] liable” for violating

Braxton’s civil rights. Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (internal

quotation marks omitted). Braxton complained that she was denied due process by

Holloway, Loveless, and Parker when they “stripped away” her housing voucher

and later denied her an “informal hearing” to reinstate her voucher, but Braxton

admitted that Holloway later reinstated the voucher. Braxton also complained that

she was discriminated against in violation of the Georgia Fair Housing Act when

Holloway failed to inspect adequately some rental property, but Braxton admitted

that “all item[s] were fixed.” Braxton accused another employee of the

Department, Jacqueline Nunis, of racial steering by “warn[ing] [Braxton] not to”

move into six counties inspected by Abney that were predominantly white

counties and encouraging Braxton to move to Rome, Georgia, where more

minorities resided, but Braxton admitted that Nunis said that housing was

available in the six counties and that “Jeff Abney [would] take [Braxton’s]

voucher if [she] move[d] there.” Braxton also accused Abney of racial steering by

“probably assum[ing]” that Braxton “was a black person” based on her voice

message and telling Braxton she would have a “hard time finding a rental” in two

                                            3
particular counties, but Braxton failed to allege that Abney had made a different

representation to or made housing available to a similarly-situated white voucher

holder. Although Braxton alleged that rental properties were available “within

[her] section 8 voucher range” and “home owners and apt. managers in that area . .

. accept Section 8,” Braxton failed to allege that any of the properties available

participated in the section 8 voucher program. Braxton expressed indignation that

“[s]ection 8 [would] unlawfully tamper[] with government records” and identify

her and her children as black instead of as American Indians, but Braxton failed to

state how the alleged tampering violated her civil rights.

      Braxton also argues that she is entitled to relief for claims involving

retaliation, disability discrimination, and “state created danger,” but she did not

present those claims to the district court. We will not consider Braxton’s claims

for the first time on appeal. See Blue Cross and Blue Shield of Ala. v. Weitz, 913

F.2d 1544, 1549–51 (11th Cir. 1990).

      We AFFIRM the dismissal of Braxton’s complaint.




                                          4